Citation Nr: 9908204	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-09-507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include an adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1982 to August 
1987.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for a psychiatric disability.  By decision in April 1998, the 
Board remanded the veteran's claim for additional development 
of the record.  

The Board notes that the April 1998 decision denied service 
connection for a low back disability.  This decision, 
accordingly, will be limited to the issue noted on the 
preceding page.

Effective March 1, 1999, the name of theUnited States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") 


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include an adjustment disorder.  
The service medical records disclose that the veteran was 
hospitalized in July 1987 after he ingested approximately 
220-240 pills, in a suicide attempt.  It was noted that he 
had been depressed since his arrival in Germany and that it 
was related to dissatisfaction with his job and personal 
problems.  Following a mental status evaluation, the 
diagnoses were adjustment disorder with depressed mood and 
alcohol dependence.  

The veteran was hospitalized in a private facility from April 
to June 1990.  It was noted that he felt suicidal at the time 
of admission.  He had taken an overdose of medication.  The 
final diagnoses were suicidal depression, in remission; 
history of chronic poly-drug abuse, reportedly in remission; 
and mixed personality disorder with antisocial passive-
aggressive and cyclothymic features.  

In the Board's remand of April 1998, it requested that the RO 
obtain private and Department of Veterans Affairs (VA) 
medical records.  The claims folder indicates that the RO 
sent two letters to the veteran at his address of record 
requesting that he furnish the names, addresses and dates of 
treatment from all medical providers from whom he had been 
treated for a psychiatric disability since his discharge from 
service.  The RO also requested that he complete and return 
authorization forms for him to consent to the release of the 
records.  However, no response was received, and the RO 
concluded the veteran's whereabouts were unknown and returned 
the case to the Board for a decision.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
recognizes that the RO made sufficient efforts to contact the 
veteran.  However, since the VA is on constructive notice of 
all records in its custody, the RO should have attempted to 
procure the VA medical records, despite the fact that the 
veteran would not respond to the requests for information.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran's 
representative and ask that he attempt 
to obtain the veteran's current address 
of record.

2. If the above effort is successful, the 
RO should comply with the instructions 
in paragraph 1 (P. 8) of the Board's 
April 1998 decision.

3. Regardless of whether any non-VA 
records can be procured, the VA should 
obtain and associate with the claims 
folder the veteran's treatment records 
from the VA Medical Center in Tampa.

4. Thereafter, the RO should refer the 
veteran's claims folder to a VA 
psychiatrist and request that he 
review the records and provide a 
current diagnosis of any psychiatric 
disability present.  He should be 
asked whether the veteran now has an 
adjustment disorder.  Finally, he 
should comment whether it is at least 
as likely as not that the veteran has 
an acquired psychiatric disability 
which is related to service.  The 
rationale for all opinions expressed 
should be set forth.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


